        Case 3:20-cv-00687-RDM Document 62 Filed 10/02/20 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  MAUREEN PIEKANSKI                             No. 3:20-CV-00687

                           Plaintiff,

                     v.
                                                (Judge Mariani)
  ALEX M. AZAR II, in his official
  capacity as Secretary of the United           (Magistrate Judge Carlson)
  States Department of Health and
  Human Services,
                                                (Electronically Filed)
                           Defendant.


  DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO DENY
DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT; OR TO
  STRIKE DEFENDANT’S FACTUAL ASSERTION PURSUANT TO
                      F.R.C.P. 56(d)


                               DAVID J. FREED
                              United States Attorney

ERIC S. WOLFISH                                         NAVIN JANI
Special Assistant United States Attorney                Assistant U.S. Attorney
United States Department of Health                      228 Walnut Street
and Human Services                                      Suite 220
Office of the General Counsel, Region III               Harrisburg, PA 17108
801 Market Street, Suite 9700                           (717) 221-4482
Philadelphia, PA 19107-3134                             navin.jani@usdoj.gov
(215) 861-4511
eric.wolfish@hhs.gov

Attorneys for Defendant
        Case 3:20-cv-00687-RDM Document 62 Filed 10/02/20 Page 2 of 6




I.    INTRODUCTION

      Plaintiff’s “Motion to Deny Defendant’s Cross-Motion for Summary

Judgment; Or To Strike Defendant’s Factual Assertion Pursuant To F.R.C.P.

56(d)” (“P. Mot.”) should be denied, because the Court has already denied the

relief that it seeks. In response to the Secretary’s Motion for Protective Order

[Dkt. No. 51], the Court ordered that “discovery shall be stayed pending resolution

of the outstanding dispositive motions in this case.” Dkt. No. 55 (the “Order”).

The Court also denied the Secretary’s motion to stay [Dkt. No. 32], and ordered

that the parties “will fully brief, and court will address and resolve all pending and

potentially dispositive motions on the record presently before us.” Id.

Accordingly, Plaintiff’s request that “these proceedings [be] stayed to allow for

discovery” has already been rejected. See P. Mot. at 1. The Court has already

determined that it is able to rule on summary judgment without Plaintiff’s

requested discovery. See id. at 3-5.

      Meanwhile, Plaintiff still fails to identify the objectionable “non-record

evidence” that the Secretary purportedly relies upon. P. Mot. at 5; see Defendant’s

Reply to its Motion for Protective Order [Dkt. No. 53] at 3-4 (“D. Reply”).

Indeed, Plaintiff attaches the same data cited in Defendant’s summary judgment

brief to its own reply brief. See Dkt. No. 57-3. Accordingly, Plaintiff’s request to

strike a portion of Defendant’s brief should be denied.
          Case 3:20-cv-00687-RDM Document 62 Filed 10/02/20 Page 3 of 6




II.   ARGUMENT

      Plaintiff’s Rule 56(d) motion stems from its request for discovery regarding

highly-granular ALJ-level appeal data. However, Plaintiff continues to ignore

binding Third Circuit law holding that the Federal Rules of Civil Procedure should

not be “imported into the administrative adjudication scheme,” and that the

discovery it seeks is not available in section 405(g) appeals. See D. Reply at 1-3

(citing Hummel v. Heckler, 736 F.2d 91, 93 (3d Cir. 1984); NVE v. Dep’t of Health

& Human Servs., 436 F.3d 182, 195 (3d. Cir. 2006)).1 There are no facts

“unavailable” to the Plaintiff, because this appeal must be decided on the

administrative record, and the district court has no fact-finding role. Hummel v.

Heckler, 736 F.2d 91, 93 (3d Cir.1984) (“Because the district courts have no

factfinding role in [section 405(g)] cases, those cases are ordinarily disposed of on

cross-motions for summary judgment made presumably under Fed. R. Civ. P.

56(a), (b).”). Accordingly, the Hummel court recognized that, in cases arising

under section 405(g), Rule 56(d) motions are “rare,” and discovery should only be

granted as to the possible bias of an ALJ. Id. at 93.2

      Furthermore, Plaintiff’s affidavit fails to satisfy the requirements of Rule


      1
        Plaintiff’s cited cases regarding when Rule 56(d) motions should be
granted do not arise under section 405(g) and are inapposite. P. Mot. at 2.
      2
        At the time, Rule 56(d) was located in subsection (f). See Committee
Notes on Rules – 2010 Amendment (“Subdivision (d) carries forward without
substantial change the provisions of former subdivision (f).”).
                                          2
          Case 3:20-cv-00687-RDM Document 62 Filed 10/02/20 Page 4 of 6




56(d) because it does not specify how the data it seeks would “preclude summary

judgment.” See Shelton v. Bledsoe, 775 F.3d 554, 568 (3d Cir. 2015) (citation

omitted). The parties have each cited publicly-available data regarding the number

of annual ALJ appeals, and the Eastern District of Wisconsin was able to render a

summary judgment decision based upon that data. Christenson v. Azar, 2020 WL

3642315 (E.D. Wis. July 6, 2020). Finally, the volume of ALJ appeals is but one

of several reasons why collateral estoppel should not be used offensively against

the Secretary in Medicare claim appeals.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s Rule 56(d) motion for should be

denied.




                                           3
       Case 3:20-cv-00687-RDM Document 62 Filed 10/02/20 Page 5 of 6




                                  Respectfully submitted,


                                  DAVID J. FREED
                                  United States Attorney


                                  /s/ Eric S. Wolfish
                                  ERIC S. WOLFISH
                                  Special Assistant United States Attorney
                                  United States Department of Health and
                                  Human Services
                                  Office of the General Counsel, Region III
                                  801 Market Street, Suite 9700
                                  Philadelphia, PA 19107-3134
                                  Email: eric.wolfish@hhs.gov
                                  Phone: (215) 861-4511
                                  Fax: (215) 861-4462


                                  /s/ Navin Jani
                                  NAVIN JANI
                                  Assistant U.S. Attorney
                                  228 Walnut Street
                                  Suite 220
                                  Harrisburg, PA 17108
                                  (717) 221-4482
                                  (717) 221-2246 (Facsimile)
                                  navin.jani@usdoj.gov


Dated: October 2, 2020




                                     4
          Case 3:20-cv-00687-RDM Document 62 Filed 10/02/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, a true and correct copy of the foregoing

Response to Plaintiff’s Motion to Deny Defendant’s Cross-Motion for Summary

Judgment; Or To Strike Defendant’s Factual Assertion Pursuant To F.R.C.P. 56(d)

was filed and served upon all counsel of record through the Court’s CM/ECF

system.



                                /s/ Eric S. Wolfish
                                ERIC S. WOLFISH
                                Special Assistant United States Attorney


Dated: October 2, 2020




                                          5
